                                                                  Copy mailed by Chambers 6-11-19 DH



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
TIMOTHY BIRCHALL,                                             :
                           Plaintiff,                         :
v.                                                            :
                                                              :
ANTHONY J. ANNUCCI, NYS DOCCS                                 :   OPINION AND ORDER
Commissioner; THOMAS GRIFFIN,                                 :
Superintendent; DONALD WILKINS, Deputy                        :   18 CV 2679 (VB)
Superintendent of Security; CORRECTION                        :
OFFICER J. VON DER HEYDE; and                                 :
CORRECTION OFFICER J. OSTERHOUDT,                             :
                           Defendants.                        :
--------------------------------------------------------------x
Briccetti, J.:

        Plaintiff Timothy Birchall, proceeding pro se and in forma pauperis, brings this action

under 42 U.S.C. § 1983 against defendants Anthony J. Annucci, Acting Commissioner of the

New York State Department of Corrections and Community Supervision (“DOCCS”);

Superintendent (“Supt.”) Thomas Griffin; Deputy Supt. of Security Donald Wilkins; Correction

Officer (“C.O.”) J. von der Heyde; and C.O. J. Osterhoudt. Plaintiff asserts Eighth Amendment

claims against (i) C.O. von der Heyde and C.O. Osterhoudt for excessive force, and

(ii) Commissioner Annucci, Supt. Griffin, and Deputy Supt. Wilkins for failure to protect

plaintiff from an assault by another inmate.

        Now pending is defendants’ motion to dismiss the amended complaint 1 pursuant to Rule

12(b)(6). (Doc. #37).

        For the reasons set forth below, the motion is GRANTED.

        The Court has subject matter jurisdiction under 28 U.S.C. § 1331.


1
        Plaintiff filed an amended complaint (Doc. #6), and then submitted a letter dated May 22,
2018, containing allegations not pleaded in the amended complaint. (Doc. #10). On May 25,
2018, the Court issued an Order liberally construing the amended complaint and plaintiff’s May
22 letter together as the operative amended complaint. (Id.).
                                                         1
                                         BACKGROUND

       For the purpose of ruling on the motion to dismiss, the Court accepts as true all well-

pleaded factual allegations in the amended complaint and its exhibits and draws all reasonable

inferences in plaintiff’s favor, as summarized below.

       Plaintiff was a convicted inmate at all relevant times. He is now housed at Green Haven

Correctional Facility (“Green Haven”), to which he was transferred from Eastern Correctional

Facility (“Eastern”).

       At Eastern on February 12, 2015, plaintiff alleges C.O. von der Heyde put plaintiff “on

the wall” for a pat-frisk. (Doc. #6 (“Am. Compl.”) at 4). Plaintiff alleges von der Heyde then

shoved plaintiff and called him a “scumbag” and a “piece of shit.” (Id.). Next, von der Heyde

allegedly shoved plaintiff in an effort to make him “come off the wall” and said, “I know you

[and] we read the paper around here.” 2 (Id.). Plaintiff claims C.O. von der Heyde then punched

plaintiff in the back of his head, causing his head to slam into the wall. Plaintiff alleges C.O. von

der Heyde “wrote a fraudulent ticket [and] had [plaintiff] placed on keeplock status.” (Id.).

       The next day, plaintiff claims he was called out of his cell and “told to report

downstairs.” (Am. Compl. at 4). After plaintiff exited his cell, C.O. Osterhoudt allegedly

punched plaintiff in the face, causing plaintiff to fall. According to plaintiff, C.O. Osterhoudt

then kicked plaintiff in the ribs, stuffed the disciplinary ticket issued the previous day in

plaintiff’s mouth, and said, “You’ve been served, Tier II Fuck Face.” (Id.). Plaintiff claims he

then “wrote Albany” requesting to be moved to a different facility. (Id.).

       Later in February 2015, plaintiff was allegedly transferred to Green Haven and placed on

suicide watch. Plaintiff claims that after arriving at Green Haven, he requested protective



2
       The meaning of this alleged statement is unclear.
                                                  2
custody multiple times without success. Elsewhere, plaintiff asserts his protective custody

request was investigated by a sergeant who, according to plaintiff, “would have submitted his

findings to” Deputy Supt. Wilkins. (Doc. #46 (“Pl. Opp. Br.”) at 2).

       On December 19, 2016, plaintiff alleges another inmate assaulted plaintiff and stabbed

him multiple times in the neck and head, causing injuries. Plaintiff apparently believes the

assailant used a metallic weapon smuggled into Green Haven. According to plaintiff, correction

officers at Green Haven “never use the metal detectors on the way to work, only leaving.” (Am.

Compl. at 4). Plaintiff claims that correction officers’ alleged failure to use metal detectors when

arriving at Green Haven caused the injuries plaintiff allegedly suffered from the assault.

                                          DISCUSSION

I.     Standard of Review

       In deciding a Rule 12(b)(6) motion, the Court evaluates the sufficiency of the operative

complaint under the “two-pronged approach” articulated by the Supreme Court in Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009). First, plaintiff’s legal conclusions and “[t]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory statements,” are not entitled to

the assumption of truth and thus are not sufficient to withstand a motion to dismiss. Id. at 678;

Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). Second, “[w]hen there are well-pleaded

factual allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. at 679.

       To survive a Rule 12(b)(6) motion, the allegations in the complaint must meet a standard

of “plausibility.” Ashcroft v. Iqbal, 556 U.S. at 678; Bell Atl. Corp. v. Twombly, 550 U.S. 544

(2007). A claim is facially plausible “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”



                                                  3
Ashcroft v. Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 556).

       The Court must liberally construe a pro se litigant’s submissions and interpret them “to

raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d

471, 474 (2d Cir. 2006) (per curiam) (internal quotation marks and citation omitted). Applying

the pleading rules permissively is particularly appropriate when, as here, a pro se plaintiff alleges

a civil rights violation. See Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir.

2008). “Even in a pro se case, however, . . . threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Chavis v. Chappius, 618 F.3d

162, 170 (2d Cir. 2010) (internal quotation marks and citation omitted). Nor may the Court

“invent factual allegations” a plaintiff has not pleaded. Id.

II.    Excessive Force Claims

       C.O. von der Heyde and C.O. Osterhoudt contend plaintiff’s claims against them are

time-barred.

       The Court agrees.

       At the pleading stage, the Court may dismiss a claim on statute of limitations grounds

only if the claim is clearly untimely on the face of the complaint. E.g., Brewer v. Hashim, 738 F.

App’x 34, 34–35 (2d Cir. 2018) (summary order) (quoting Harris v. City of New York, 186 F.3d

243, 250 (2d Cir. 1999)). That is, a plaintiff must “plead [him]self out of court.” In re

marchFIRST Inc., 589 F.3d 901, 904–05 (7th Cir. 2009); see also Harris v. City of New York,

186 F.3d at 250.




                                                  4
       A three-year limitations period governs plaintiff’s claims. See McDonough v. Smith, 898

F.3d 259, 265 (2d Cir. 2018). Under federal law, a Section 1983 claim accrues “when the

wrongful act or omission results in damages, and once the plaintiff knows or has reason to know

of the injury which is the basis of his action.” Id. (citations and internal quotation marks

omitted). A pro se inmate’s complaint is deemed filed on the date the inmate delivered it to

prison officials for mailing. Dory v. Ryan, 999 F.2d 679, 682 (2d Cir. 1993), modified on other

grounds on reh’g, 25 F.3d 81 (2d Cir. 2004).

       Plaintiff’s original complaint is dated March 20, 2018. (Doc. #2 at 8). His excessive

force claims against C.O. von der Heyde and C.O. Osterhoudt accrued when those defendants

allegedly subjected plaintiff to excessive force on February 12 and February 13, 2015,

respectively—more than three years before plaintiff commenced this action. Accordingly,

plaintiff’s claims against those defendants are untimely and must be dismissed.

       Plaintiff argues his excessive force claims are not time-barred because his “[t]rauma

renews it[self].” (Pl. Opp. Br. at 1). That argument lacks merit. “The doctrine of ‘continuing

harm’ precludes a statute of limitations defense where the plaintiff suffers a continuing harm.”

Allstate Ins. Co. v. Serio, 2000 WL 554221, at *14 (S.D.N.Y. May 5, 2000). 3 But “a continuing

violation cannot be established merely because the claimant continues to feel the effects of a

time-barred . . . act.” Harris v. City of New York, 186 F.3d at 250. So here.

       Accordingly, plaintiff’s excessive force claims against C.O. von der Heyde and C.O.

Osterhoudt are dismissed.




3
       The Court will provide plaintiff copies of all unpublished opinions cited in this decision.
See Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).
                                                 5
III.   Personal Involvement

       Defendants Commissioner Annucci, Supt. Griffin, and Deputy Supt. Wilkins argue

plaintiff’s claims against them should be dismissed for failure adequately to plead their personal

involvement in a violation of plaintiff’s constitutional rights.

       The Court agrees.

       Personal involvement in an alleged constitutional violation is a prerequisite to any

Section 1983 claim. See Spavone v. N.Y. State Dep’t of Corr. Servs., 719 F.3d 127, 135 (2d Cir.

2013). In other words, “a plaintiff must plead that each Government-official defendant, through

the official’s own individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S.

at 676. Section 1983 liability therefore cannot be predicated on a theory of respondeat superior

alone, see City of Canton v. Harris, 489 U.S. 378, 385 (1989), and “[t]he bare fact that [a

defendant] occupies a high position in the New York prison hierarchy is insufficient to sustain

[a] claim,” Colon v. Coughlin, 58 F.3d 865, 874 (2d Cir. 1995).

       A Section 1983 plaintiff seeking to hold a supervisor liable for a subordinate’s conduct

may satisfy the personal involvement requirement by plausibly alleging one or more of the

following:

       (1) the defendant participated directly in the alleged constitutional violation, (2) the
       defendant, after being informed of the violation through a report or appeal, failed
       to remedy the wrong, (3) the defendant created a policy or custom under which
       unconstitutional practices occurred, or allowed the continuance of such a policy or
       custom, (4) the defendant was grossly negligent in supervising subordinates who
       committed the wrongful acts, or (5) the defendant exhibited deliberate indifference
       to the rights of inmates by failing to act on information indicating that
       unconstitutional acts were occurring.

Colon v. Coughlin, 58 F.3d at 873 (citation omitted). 4



4
        District courts in this Circuit have disagreed whether the second, fourth, and fifth of these
factors remain viable. See Marom v. City of New York, 2016 WL 916424, at *15 (S.D.N.Y.
                                                  6
       As for Commissioner Annucci, plaintiff claims Annucci “and his subordinates are liable

from the bottom up.” (Pl. Opp. Br. at 2). That conclusory assertion, unsupported by any specific

factual allegations, plainly does not state a viable legal claim. Plaintiff also claims Annucci

failed to protect plaintiff from the inmate assailant when Annucci granted plaintiff’s request for a

transfer to Green Haven, which plaintiff describes as “worse” than Eastern. (Am. Compl. at 5).

This argument, too, plainly lacks merit.

       As for Supt. Griffin, plaintiff asserts Griffin acted with deliberate indifference to

plaintiff’s safety by ignoring plaintiff’s grievances. However, a prison official’s failure to

respond to complaint letters or grievances does not, absent more, give rise to a Section 1983

claim. See Mateo v. Fischer, 682 F. Supp. 2d 423, 430 (S.D.N.Y. 2010) (collecting cases).

       Lastly, plaintiff asserts Deputy Supt. Wilkins failed to protect plaintiff from the assault at

Green Haven because (i) Green Haven had an inadequate or unenforced metal detector policy,

(ii) plaintiff’s requests for protective custody were ignored, and (iii) “no officers were anywhere

to be seen” when the assault occurred. (Pl. Opp. Br. at 2). But plaintiff fails to plead any facts

suggesting Wilkins knew of, participated in, created, or countenanced a policy or custom

involving metal detectors. Plaintiff also does not allege any specific facts suggesting Wilkins

negligently supervised a subordinate. Moreover, the operative complaint lacks any specific

allegation supporting plaintiff’s speculation that he was assaulted using a metallic weapon,

detectable by a metal detector, that was smuggled into Eastern by someone who should have

used a metal detector but did not.




Mar. 7, 2016), reconsideration granted in part and denied in part, 2016 WL 5900217 (S.D.N.Y.
July 29, 2016). The Second Circuit has yet to resolve this dispute. Id
                                                  7
       For all these reasons, the Court dismisses plaintiff’s claims against Commissioner

Annucci, Supt. Griffin, and Deputy Supt. Wilkins for failure adequately to plead their personal

involvement.

IV.    Leave to Amend

       Rule 15(a)(2) instructs that courts “should freely give leave” to amend a complaint “when

justice so requires.” Liberal application of Rule 15(a) is warranted with respect to pro se

litigants, who “should be afforded every reasonable opportunity to demonstrate that [they have] a

valid claim.” Matima v. Celli, 228 F.3d 68, 81 (2d Cir. 2000) (quoting Satchell v. Dilworth, 745

F.2d 781, 785 (2d Cir. 1984)). District courts “should not dismiss [pro se complaints] without

granting leave to amend at least once when a liberal reading of the complaint gives any

indication that a valid claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.

2000) (quoting Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)).

       However, leave to amend may “properly be denied for . . . ‘futility of amendment.’”

Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir. 2008) (quoting Foman v. Davis, 371

U.S. 178, 182 (1962)). This is true even when a plaintiff is proceeding pro se. See Terry v.

Incorporated Village of Patchogue, 826 F.3d 631, 633 (2d Cir. 2016) (citing Cuoco v. Moritsugu,

222 F.3d at 112).

       The Court concludes the facts and circumstances alleged in the complaint, even liberally

construed, do not give any indication that a valid claim over which the Court has jurisdiction

might be stated. Moreover, plaintiff has already amended his complaint twice. (See Docs. ##6,

10).




                                                 8
       Accordingly, the Court concludes plaintiff would not be able to state a valid claim if

given another opportunity to amend his complaint; thus, amendment would be futile. The Court

therefore declines to grant plaintiff leave to amend the complaint a third time.

                                         CONCLUSION

       Defendants’ motion to dismiss is GRANTED.

       The Clerk is instructed to terminate the motion (Doc. #37) and close this case.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

Dated: June 11, 2019
       White Plains, NY

                                              SO ORDERED:


                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                 9
